Order, Supreme Court, New York County (Richard Lowe, III, J.), entered June 9, 2003, which granted defendants’ motions for summary judgment dismissing the complaint and denied plaintiffs cross motion for summary judgment, unanimously affirmed, without costs.
*299The failure to obtain a stay is fatal to plaintiffs claim that the sale pursuant to an order reversed by this Court (Matter of Sakow [633 Seafood Rest.], 297 AD2d 229 [2002]) should be rescinded (CPLR 5523; Aubrey Equities v Goldberg, 247 AD2d 253 [1998], lv denied 92 NY2d 802 [1998]). It is clear that plaintiffs interest is solely monetary, she has an adequate remedy at law, and restoration of the status quo ante is impractical (see Rudman v Cowles Communications, 30 NY2d 1, 13-14 [1972]). The purchaser’s awareness that an appeal was pending is irrelevant (Da Silva v Musso, 76 NY2d 436, 441-442 [1990]).
We have considered plaintiff’s other contentions and find them unavailing. Concur—Mazzarelli, J.E, Saxe, Williams, Lerner and Marlow, JJ.